Dykman, J.
These are appeals from orders denying a motion in each of the cases to open a default taken at the circuit. The actions are brought upon promissory notes, and there have been several other actions of the same kind in which defaults have been taken under similar circumstances, and appeals have been taken from orders denying motions to open such defaults. One of those appeals was decided at the last general term, (14 N. Y. Supp. 446,) and our examination satisfied us that the defendants were destitute of defense to the actions, and that no sufficient reason was presented to the trial court for a postponement of the trial. These appeals present substantially similar questions, and we find no reason for any different conclusion. The orders should be affirmed, with $10 costs and disbursements.